In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-22-00278-CR
                                        No. 07-22-00279-CR


                        STEVEN VAUGHN GEOPFERT, APPELLANT

                                                    V.

                              THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 181st District Court
                                   Potter County, Texas
     Trial Court Nos. 080625-B-CR & 081258-B-CR, Honorable Dan L. Schaap, Presiding

                                       November 2, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Steven Vaughn Geopfert, proceeding pro se, appeals his convictions

for manufacture or delivery of a controlled substance1 and aggravated assault with a

deadly weapon.2 We dismiss the untimely appeals for want of jurisdiction and because

Appellant has no right of appeal.


      1   See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d).
      2   See TEX. PENAL CODE ANN. § 22.02(a)(2).
       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or suspended or within ninety days if the defendant timely files a motion for new

trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, an appellate court

has no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.

       The trial court sentenced Appellant on April 21, 2022. Because no motion for new

trial was filed, a notice of appeal was due within thirty days after sentencing, by May 23,

2022. See TEX. R. APP. P. 4.1(a), 26.2(a). Appellant filed a notice of appeal on October

6, 2022. Thus, Appellant’s untimely notice of appeal prevents this Court from acquiring

jurisdiction over the appeals.

       Further, under Rule of Appellate Procedure 25.2(d), we are required to dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Here, the trial court’s certifications of Appellant’s right of appeal

indicate that these are plea-bargain cases with no right of appeal and that Appellant has

waived the right of appeal. The certifications comport with the record before the Court,

including the plea papers and waivers signed by Appellant.

       By letter of October 11, 2022, we notified Appellant of the consequences of his late

notice of appeal and the trial court’s certifications and directed him to show how the Court

has jurisdiction over the appeals. Appellant has filed a response but has not shown

grounds for continuing the appeals.




                                              2
       Accordingly, we dismiss the appeals for want of jurisdiction and based on the trial

court’s certifications.

                                                       Per Curiam



Do not publish.




                                            3